DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 11/12/20 has been considered and placed of record.  The initialed copy is attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re claim 1, the limitation in the last paragraph is contrary in function disclosed in the specification and shown in the drawings.  The limitation “an elastic component connected to the first support and the second support respectively” implies the two supports are connected together with the elastic component.  The specification and the drawings show two elastic components (i.e. torsion springs).  One spring connected to one post, the other spring one connected to the other post separately.
	Re claims 2-10, they are indefinitely for depending directly or indirectly to indefinite claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Chinese document CN107124018A.
Re claim 1, the document discloses a fixing apparatus having, inter alia, a first support 131, a second support 141 opposite the first support 131, a third support 2 provided between the first and second supports and an elastic component 221 connected to the first and second supports to enable fixing apparatus to move between the fixed position and the initial position.  See figs 1-3.
Re claim 2, when the fixing is in the initial position (fig 4), the first surface (lower portion) is adjacent the base of the wireless charger and when the fixing is in the fixed position (fig 5), the second surface (top portion), opposite the first surface, the second surface abuts against the mobile device to fix the device to the charger (fig 5).
Re claim 5, the outer surface of the first and second supports is provided with a protrusion 1311.  Fig 1.
Re claim 6, the second surface (top portion) of the third portion 2 is provided with a buffer 211. Fig 1.
Re claim 8, the fixing apparatus is configured to fix on the base by a fastening component 23.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the Chinese document CN107124018A.
Re claims 3 and 4, the document does not disclose fixing can rotate 180 degrees or in a clockwise direction.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified to have the third support moved in the claimed manner, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Re claim 7, the document does not disclose the elastic component having two torsion springs.  It is a common knowledge in the art having more than one torsion spring would reduce stress on the springs and may behave as a backup spring should the other one failed.  Therefore, it would have been obvious to have provided two springs to ensure the device functioned within the spec.
Re claim 9, the document does not disclose the supports are formed from a one-piece metal or non-metal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the supports from a one-piece metal or non-metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Re claim 10, the document does not disclose a slot to expose an identifier or an image on the wireless charger.  It is a common knowledge to have the manufacturer to show off their logo on the device.  It would have been obvious to have cut out the center of the third portion to show the logo of the device when the support is in the fixed position to remind the user the name of the device.

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087